Citation Nr: 1611511	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

2.  Entitlement to an effective date earlier than February 11, 2013 for the grant of service connection for limitation of motion of the left index finger.

3.  Entitlement to an effective date earlier than February 11, 2013 for the grant of service connection for limitation of motion of the left long finger.

4.  Entitlement to an effective date earlier than February 11, 2013 for the grant of service connection for limitation of motion of the left little finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and JLB


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and from a rating decision issued in June 2013 by the Appeals Management Center (AMC).

In April 2012, the Veteran testified at a personal hearing before the undersigned, via video-conference.  A transcript of the hearing is associated with the claims file.  

In October 2012 the case was remanded for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, the AMC awarded service connection for the issues of bilateral hearing loss, tinnitus, and bilateral arthralgia of the hands (claimed as rheumatism and arthritis of the hands), and limitation of motion of the left index finger, left long finger, and left little finger.  Those matters are therefore no longer before the Board (except as indicated below).

As will be discussed in the REMAND below, in a decision dated in June 2013, the RO granted several claims, listed above as Issues # 2 through #4.  The Veteran subsequently filed a timely notice of disagreement with respect to these claims.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a service-connected disability rated as 40 percent or more, and the combined rating for his service-connected disorders is less than 70 percent.

2.  The Veteran's hand disorders significantly impact his ability to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an award of a TDIU on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16(a) (2015).

2.  The criteria for referral of TDIU for extraschedular consideration have been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.16(b) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in October 2012.  Moreover, the record reflects that all outstanding evidence identified by the Veteran or indicated by the record has been obtained.  In any event, any notice or assistance deficiencies are harmless, as on the undisputed facts in the record the Veteran is not entitled as a matter of law to a TDIU on a schedular basis, and as the Board is granting referral of TDIU for extraschedular consideration. 

II. Analysis

Entitlement to a TDIU

Pursuant to 38 C.F.R. § 4.16(a), a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability.  Id.

The Veteran is service connected for gout, evaluated as 20 percent disabling; left long finger disability, evaluated as 10 percent disabling; left index finger disability, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and right inguinal hernia, arthralgias of both hands, left little finger disability and bilateral hearing loss, all evaluated as noncompensably disabling.  The combined disability rating for the service-connected disabilities is 40 percent.

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for any portion of the appeal period.  His service-connected disabilities, with a combined rating of 40 percent, do not meet the requisite threshold including after combining disabilities that are properly considered as a single disability under the regulations.  Therefore, the Veteran does not meet the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16(a), and his claim on that basis is denied.

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

During an August 2013 VA examination, the Veteran reported his occupation was a welder to include work as a machine operator and machine setter.  He retired in 1989.

In the February 2013 DBQ, the VA examiner concluded that the Veteran's bilateral arthralgia of the hands and fingers impacted his ability to work.  According to his assessment, the examiner concluded that the Veteran was unable to maintain substantially gainful employment as a welder, which used to be his job due to his hand and finger disabilities.  In reaching this conclusion, the examiner noted that when last employed, the Veteran experienced difficulty welding due to his hand and finger condition.  The record reflects that the Veteran has been unemployed throughout the duration of the appeal.  

Given the above evidence suggesting that the Veteran's hand disorders render him unable to perform his longstanding occupation, the Board finds that the criteria for referral of the TDIU claim for extraschedular consideration have been met. 


ORDER

Entitlement to a TDIU on a schedular basis is denied.
 
Entitlement to referral of a TDIU for extraschedular consideration is granted; to this extent only, the appeal is granted.


REMAND

The Board is precluded from granting TDIU on an extraschedular basis in the first instance.  Accordingly, the Board will remand the matter for referral to the appropriate agency.

Service-connection was established for left index finger, left long finger and left little finger disabilities in a June 2013 decision, and assigned an effective date of February 11, 2013, for the establishment of service connection for the disabilities.  In November 2013, the Veteran filed a notice of disagreement with respect to the effective date assigned for the disabilities.  To date, VA has not responded to the Veteran's notice of disagreement nor has a Statement of the Case been provided as to these issues and therefore a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran and his representative a statement of the case addressing the issue of entitlement to an earlier effective date for service connection for left index finger disability, left long finger disability, and left little finger disability.  The Veteran must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  The AOJ must refer the matter of entitlement to a TDIU on an extraschedular basis to the Director, Compensation Service for a determination as to whether the Veteran is entitled to assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b).  Thereafter, if the benefit sought on appeal remains denied, the AOJ should readjudicate the matter, and returned the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


